Citation Nr: 0100830	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  97-33 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to basic eligibility for dependents' 
educational assistance benefits pursuant to 38 U.S.C. Chapter 
35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1970.  The veteran died on November [redacted], 1996.  
The appellant is the surviving spouse of the veteran.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issues on appeal.

This claim was previously before the Board and was the 
subject of a March 1999 remand and a November 1999 remand 
which sought additional medical evidence.  That development 
has been completed and this claim is again before the Board.


FINDINGS OF FACT

1.  The evidence shows that the veteran died on November [redacted], 
1996.  The death certificate lists the cause of death as 
cardiopulmonary arrest due to (or as a consequence of) 
pancreatic cancer.

2.  The evidence does not show that a service-connected 
disability was a principal or contributory cause of the 
veteran's death.

3.  The veteran was honorably discharged from active duty; 
however, he did not die in active service; he did not die as 
the result of a service-connected disability; and he did not 
establish entitlement to a permanent and total disability 
rating.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
the cause of the veteran's death are not met.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310, 3.312 (2000).

2.  The appellant's claim of entitlement to basic eligibility 
for dependents' educational assistance benefits pursuant to 
38 U.S.C. Chapter 35 lacks legal merit and entitlement under 
the law.  38 U.S.C.A. §§ 3501, 5107 (West 1997); 38 C.F.R. 
§ 3.807 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for the cause of the 
veteran's death.

The appellant contends that a service-connected disability is 
the principal or contributory cause of the veteran's death 
and that service connection for the cause of the veteran's 
death is warranted.  The appellant specifically contends that 
the pancreatic cancer which was the cause of the veteran's 
death is the result of exposure to Agent Orange while in 
service.  After a review of the record, the Board finds that 
the appellant's contentions are not supported by the 
evidence, and her claim is denied.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303, 3.304 (1999).  Disability 
which is proximately due to or the result of a disease or 
injury incurred in or aggravated by service will also be 
service-connected.  38 C.F.R. § 3.310 (2000).  Service 
connection may also be established for a chronic disease 
manifested to a compensable degree within a presumptive 
period following separation from service.  38 C.F.R. 
§§ 3.307, 3.309 (2000).  Malignant tumors are chronic 
diseases with a presumptive period of one year.  38 C.F.R. 
§§ 3.307, 3.309 (2000).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  Contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  There are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312 (2000).

The evidence shows that the veteran died on November [redacted], 
1996.  The death certificate lists the cause of death as 
cardiopulmonary arrest due to (or as a consequence of) 
pancreatic cancer.

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had pancreatic cancer during 
service, or whether a malignant tumor manifested to a 
compensable degree within one year following the veteran's 
separation from service; (2) whether pancreatic cancer or 
rheumatoid arthritis (Reiter's syndrome) can be considered a 
principal or contributory cause of death; and (3) whether 
pancreatic cancer is etiologically related to his service, is 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service, or is the result of 
exposure to Agent Orange in service.  The Board concludes 
that medical evidence is needed to lend plausible support for 
the issues presented by this case because they involve 
questions of medical fact requiring medical knowledge or 
training for their resolution.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995); see also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of pancreatic 
cancer while on active duty.  The Board notes that the 
veteran's December 1969 separation examination found his 
abdomen and viscera to be normal.

There is no medical evidence of record dated within one year 
following the veteran's separation from service which shows 
that a malignant tumor had manifested.

The earliest evidence of record which shows pancreatic cancer 
is dated in September 1996.  The November [redacted], 1996, death 
certificate lists the cause of death as cardiopulmonary 
arrest due to pancreatic cancer.

The Board finds that the competent evidence of record does 
not show that the pancreatic cancer which was the cause of 
the veteran's death was incurred in or aggravated by service, 
that a malignant tumor manifested to a compensable degree 
within one year following the veteran's separation from 
active service, or that the pancreatic cancer is 
etiologically related to the veteran's service or is 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service, to include exposure to 
Agent Orange.  The competent medical evidence first shows 
that the veteran had pancreatic cancer in September 1996, 
over 26 years following the veteran's separation from 
service.  There is no medical evidence of record which 
attributes the pancreatic cancer to the veteran's service, 
shows that pancreatic cancer began in the veteran's service, 
shows that a malignant tumor manifested to a compensable 
degree within one year following the veteran's separation 
from service, or shows that the pancreatic cancer is the 
result of exposure to Agent Orange.  Therefore, the Board 
finds that pancreatic cancer cannot be considered a service-
connected disability.

As the pancreatic cancer which was the cause of the veteran's 
death is not shown to be a service-connected disability, and 
there is no evidence of record showing that the veteran's 
service-connected rheumatoid arthritis (Reiter's syndrome) 
was in any way related to his death, the Board finds that 
service connection for the cause of the veteran's death is 
not warranted.

The appellant contends that the pancreatic cancer which was 
the cause of the veteran's death was the result of exposure 
to Agent Orange while the veteran was in service.

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders:  
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met.  38 C.F.R. § 3.309(e) (2000).  The regulations do not 
provide for presumptive service connection for pancreatic 
adenocarcinoma which was the cause of the veteran's death.

In the case of an Agent Orange related claim, when a veteran 
served in the Republic of Vietnam during the Vietnam era, 
competent medical evidence of the existence of a current 
presumptive disease with an open-ended presumptive period of 
time for service connection is sufficient to render the claim 
for service connection for the presumptive disease well-
grounded.  Brock v. Brown, 10 Vet. App. 155, 162 (1997).

The governing regulations also provide that a veteran who 
served on active service in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975, and has a disease listed at 38 C.F.R. § 3.309(e), shall 
be presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2000).  
The Board concedes that the veteran had one year, seven 
months, and eleven days of service in the Republic of Vietnam 
during his service from February 1967 to February 1970.  
However, exposure to Agent Orange may not be presumed because 
pancreatic adenocarcinoma is not a disability for which 
presumptive service connection based upon exposure to Agent 
Orange may be granted.

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for:  hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone cancer; breast 
cancer; female reproductive cancers; urinary bladder cancer; 
renal cancer; testicular cancer; leukemia; abnormal sperm 
parameters and infertility; motor/coordination dysfunction; 
chronic peripheral nervous system disorders; metabolic and 
digestive disorders (other than diabetes mellitus); immune 
system disorders; circulatory disorders; respiratory 
disorders (other than certain respiratory cancers); skin 
cancer; cognitive and neuropsychiatric effects; 
gastrointestinal tumors; brain tumors; and, any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 64 Fed. Reg. 59232 (1999).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the United States Court of Appeals for 
Veterans Claims has held that where the issue involves 
medical causation, competent medical evidence that shows that 
the claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
court has specifically held that the provisions of Combee are 
applicable in cases involving Agent Orange exposure.  McCartt 
v. West, 12 Vet. App. 164, 167 (1999).

However, there is no competent medical evidence of record 
which shows that the pancreatic cancer which is the cause of 
the veteran's death was the result of exposure to Agent 
Orange.

The Board finds that pancreatic cancer is not shown to have 
originated in service,  to be proximately due to or the 
result of any disease or injury incurred in or aggravated by 
service, or to be the result of exposure to Agent Orange.  
There is no medical evidence of record linking pancreatic 
cancer to the claimed exposure to Agent Orange in service.  
No malignant tumors are shown to have manifested to a 
compensable degree within one year following the veteran's 
separation from service.  Therefore, none of those 
disabilities are service-connected.  There is no evidence of 
record which shows that the veteran's service-connected 
rheumatoid arthritis (Reiter's syndrome) was a principal or 
contributory cause of the veteran's death.  Thus, the Board 
finds that the evidence does not show that a service-
connected disability is a principal or contributory cause of 
the veteran's death.

Accordingly, the Board finds that the criteria for 
entitlement to service connection for the cause of the 
veteran's death are not met.  The appellant's claim is denied 
because the preponderance of the evidence is against her 
claim.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310, 3.312 (2000).


II.  Entitlement to basic eligibility for dependents' 
educational assistance benefits pursuant to 38 U.S.C. Chapter 
35.

The appellant contends that the criteria for basic 
eligibility for dependents' educational assistance benefits 
pursuant to 38 U.S.C. Chapter 35 are met.  After a review of 
the record, the Board finds that the appellant's contentions 
lack legal merit and entitlement under the law and the claim 
must be denied and the appeal to the Board terminated.

For the purposes of dependents' educational assistance 
pursuant to 38 U.S.C. Chapter 35, the child, spouse, or 
surviving spouse of a veteran or will have basic eligibility 
if the veteran:  (1) was discharged from service under 
conditions other than dishonorable, or died in service; and 
(2) has a permanent total service-connected disability; or 
(3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) died as 
a result of a service-connected disability.  The service-
connected disability or death must have been the result of 
active military, naval, or air service on or after April 21, 
1898.  38 C.F.R. § 3.807 (2000); see also 38 U.S.C.A. § 3501 
(West 1991).

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Cf. FED R. CIV. P. 12(b)(6) (failure to 
state a claim upon which relief can be granted).

The Board finds that in this case, the law and not the 
evidence is dispositive.  The veteran served from February 
1967 to February 1970 and was honorably discharged.  At the 
time of his death, he had established service connection for 
rheumatoid arthritis (Reiter's syndrome), evaluated as 20 
percent disabling.  He had not established a permanent total 
disability rating.

Section I of this decision denied entitlement to service 
connection for the cause of the veteran's death.  The veteran 
did not die in service, nor did he die as the result of a 
service-connected disability.  Therefore, the appellant's 
claim does not meet the criteria for entitlement found in 
38 C.F.R. § 3.807, and the claim lacks legal merit and 
entitlement under the law.

Accordingly, the Board finds that the appellant's claim of 
entitlement to basic eligibility for dependents' educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, lacks legal merit and entitlement under the law, and 
must be denied and the appeal to the Board terminated.  
38 U.S.C.A. §§ 3501, 5107 (West 1991); 38 C.F.R. § 3.807 
(2000).




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to basic eligibility for dependents' educational 
assistance benefits pursuant to 38 U.S.C. Chapter 35 lacks 
legal merit and entitlement under the law and must be denied.




		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals


 

